Citation Nr: 0215549	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1972 to October 1975.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

In February 1996 the veteran testified before a Hearing 
Officer at the VARO in New York.  In August 2002, he 
testified before the undersigned Board Member during a 
hearing at the central office in Washington, DC.

The Board notes that the August 1995 decision on appeal 
denied service connection for tinnitus, hearing loss, 
sinusitis and a left knee disorder, and increased ratings for 
service-connected asthma and headaches with left eye pain.  
During the pendency of the veteran's claim, in an April 2001 
written statement, the veteran withdrew his claim for an 
increased rating for asthma.  38 C.F.R. § 20.204(b) (2002).  
In a February 2002 rating action, the RO granted service 
connection and awarded a compensable disability evaluation 
for tinnitus and granted an increased rating to 30 percent 
for headaches and left eye pain.  In a March 2002 written 
statement, the veteran noted that he had just received his 
award letter and since he had a substantive appeal in 
progress, "would like to request the knee condition continue 
on to the BVA."  The Board construes the veteran's statement 
as a withdrawal of his claim for an increased rating for 
headaches with eye pain.  Id.  In May 2002, the RO granted 
service connection and a compensable disability award for 
sinusitis and service connection was also awarded for hearing 
loss, awarded a noncompensable evaluation.  As such, the 
Board believes that the issue as stated on the decision title 
page accurately represents the current status of the 
remaining matter on appeal.

Finally, an April 1976 unappealed RO decision denied service 
connection for a right knee disorder.  In an August 2002, 
written statement, the veteran said he was requesting that 
the "VA reconsider the VASCD rating for both knees, in 
particular my LEFT KNEE".  While it is not made clear in the 
record, by this statement, the veteran may seek to reopen the 
previously denied claim regarding a right knee disorder.  The 
matter is referred to the RO to clarify the veteran's intent 
as to this matter.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that a chronic left disorder was not present in 
service, and the evidence preponderates against a finding 
that any currently diagnosed left knee disorder is related to 
service or any incident of service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Upon examination for entrance into service in January 1972, a 
left knee or lower extremity abnormality was not reported, 
and the veteran was found qualified for active service.  A 
September 1972 Physical Profile Serial Report was issued for 
limited duty because the veteran had an toenail removed from 
his left foot and was restricted from wearing a left foot 
boot and from marching, climbing and running.  In February 
1973, clinical records show that he fell down a flight of 
stairs and was seen for complaints of low back pain.  X-rays 
showed a severe sprain.  


According to a November 1974 letter of appreciation, 
submitted by the veteran in August 2002, the veteran's 
commanding officer thanked him for representing his Battalion 
in a six-mile marathon in Korea.  It was noted that mission 
requirements precluded intensive training for athletic 
competition of that nature.  However, the commanding officer 
said that veteran's performance indicated that he maintained 
a high level of physical conditioning.

Service medical records further show that, in May 1975, the 
veteran was seen in the clinic for complaints of right knee 
pain and giving way, during the past few months, that was 
worse on ascending and descending stairs with fleeting pain 
at rest.  He denied a history of trauma.  On examination, 
there was no effusion and full range of motion.  The knee was 
tender along the lateral aspect of the patella.  There was no 
"Tap" and the examiner noted that "[b]oth knees =loose."  
The impression was chondromalacia patella and recommended 
treatment included aspirin, quadriceps exercises and avoiding 
contact sports.  On a report of medical history completed in 
September 1975 when he was examined for separation from 
service, the veteran checked yes to having a "Trick" or 
locked knee.  On examination, a left knee or lower extremity 
abnormality was not reported.  The examiner noted that the 
veteran's trick or locked knee referred to having weakness in 
the right knee that was evaluated and for which he was told 
to exercise.

Post service, VA and private medical records and examination 
reports, dated from 1976 to 2002, are associated with the 
claims file.  VA and private medical records, dated from 1976 
to 1991, reflect the veteran's complaints of, and treatment 
for disabilities not at issue, including severe headaches and 
eye pain, sinusitis and asthma.  Findings and diagnoses were 
not referable to a let knee disorder.  

In a January 1986 statement, T.A.C., D.C., reported that a 
review of the veteran's past history indicated a severe 
sprain to his lower back when he fell down a flight of stairs 
and, on another occasion, while running with ammunition.  
Both injuries were sustained in service in 1973.  It was 
noted that the veteran experienced recurrent low back and 
sciatica pains to his knees since the injuries and "was the 
original onset" of his low back problems.  In Dr. C.'s 
opinion, "the present symptoms may be related to said 
injuries."  

The veteran underwent VA orthopedic examination in August 
1986.  According to the examination report, since 1973 he had 
knee discomfort when standing that he attributed to running 
in service.  He also recalled an episode of being kicked in 
the knees.  His knees ached but did not swell when he jogged.  
He reported that doctors in service gave him exercises.  He 
denied taking medication or receiving medical care for his 
knees.  X-rays of the veteran's knees were normal.  On 
examination, there was no knee swelling and full range of 
motion with complete squatting and some crepitus on full 
squat.  There was no patellar tenderness on pressure and no 
swelling of the joint or tenderness of the joint per se.  The 
ligaments of the medial lateral and cruciates were intact.  
Diagnoses included complaints of pains of an indefinite 
character in both knees with x-rays and examination 
physically within normal limits.

The veteran underwent VA examination in May 1988.  According 
to the neurological examination report, he complained of eye 
pain and headaches.  Findings and diagnoses were not 
referable to a left knee disorder.

An August 1993 private medical record reflects the veteran's 
complaints of a one-week history of left knee pain (old 
injury).  The veteran was referred to S.P.N. M.D., an 
orthopedic surgeon, who examined him the following week.  
According to Dr. N.'s initial entry, the veteran had a 
history of left knee problems since he was in service in 1973 
when the veteran stepped into a hole and his knee gave out.  
The record indicates that during the past two to three years, 
the left knee catching and swelling progressively worsened.  
X-rays of the veteran's knees were normal and the clinical 
impression was that the veteran either had a tear of the mid 
portion of his medial meniscus or an injury to the articular 
surface of the medial femoral condyle.  

The veteran underwent arthroscopy of the left knee in 
September 1993.  The postoperative diagnosis was 
chondromalacia, lateral tibial plateau. 

In July 1995, the veteran underwent VA orthopedic 
examination.  According to the examination report, he gave a 
history of falling down a flight of stairs in service.  Since 
then, he experienced regular back pain that radiated to both 
legs.  It was noted that the veteran's past medical history 
included post status operation for chondromalacia of the left 
knee.  There were no findings referable to the left knee.  
Findings of a July 1995 VA neurological examination were not 
referable to a left knee disorder.

In April 1996, the VA medical center in Newington, 
Connecticut, advised the RO that, in 1991, the veteran's 
chart was transferred to the VA medical center in Albany, NY.  
In July 1996, the VA medical center in Albany advised the RO 
that there were no records for the veteran for October 1975 
to March 1976.

In February 1999, the veteran underwent VA orthopedic 
examination.  According to the examination report, he gave a 
history of falling down a flight of stairs in 1972 that 
caused back pain for which muscle relaxants were prescribed.  
He said that in 1973, while on exercises and carrying 
equipment, he stepped into a hole that threw out his back and 
injured his left knee.  He took prescribed pain and anti-
inflammatory medication.  Upon clinical examination, the 
impression was knee pain, bilaterally, status post 
arthroscopic surgery in 1994 for chondromalacia.  A report of 
x-ray of the veteran's left knee included an impression of a 
grossly unremarkable left knee.

A May 1999 VA medical record reflects that the veteran was 
status post left knee meniscectomy by Dr. N.

According to September 2000 medical records from W.J.S., 
M.D., a sports medicine specialist, the veteran was seen for 
chronic left knee problems.  The record indicates the veteran 
had bilateral knee problems for 25 years, dating back to his 
army days.  The veteran denied catching and just had pain on 
the medial aspect of his left knee that seemed to be activity 
related and improved with rest.  There was full range of 
motion with no ligamentous laxity.  In Dr. S.'s opinion, the 
veteran probably had some underlying chondromalacia in his 
knee and a meniscus tear and probably some chondral injury.  
A magnetic resonance image (MRI) of the veteran's left knee 
performed the following week showed no meniscal injury with 
notch and pericruciate synovitis with an adjacent 
perisynovial erosion.  Dr. S. noted that the MRI showed 
chondromalacia of the veteran's patellofemoral joint.   

In a March 2001 private record, P.A.R., M.D., noted that the 
veteran complained of chronic left knee pain, status post 
injury while in service in 1973.  He reportedly "stepped in 
a hole and his knee went out" and ultimately underwent 
arthroscopy in 1993.  The veteran had chronic pain 
exacerbated by stair climbing and uneven surfaces.  There was 
no locking or giving way.  An MRI performed in September 2000 
was noted, and the assessment was suspected patellofemoral 
pain syndrome/overuse secondary to chronic quad dysfunction.  

An October 2001 VA medical record indicates that the veteran 
was seen for complaints of chest pain.  Osteoarthritis in the 
left knee was noted. 

In an August 2002 statement, C.B., D.C., said that he saw the 
veteran in July 2002 for complaints of lower back and left 
leg pain.  The veteran gave a history of falling down a 
flight of stairs in service and injuring his back and left 
knee.  The examiner said the veteran's complaints were 
consistent with findings of chronic low back sprain/strain, 
low back pain, thoracic pain and myalgia.

In his numerous written statements, and in oral statements at 
his February 1996 personal hearing at the RO and August 2002 
Board hearing, the veteran said that in approximately 1973 he 
fell into a hole and hyperextended his right knee that caused 
him to favor his left knee.  He indicated that he continued 
to run quite a bit in service.  He said he was diagnosed with 
chondromalacia of both knees.  In a written statement 
received in January 1996, the veteran said that 
chondromalacia to both knees was shown on examination when he 
exited service and he was advised that the condition could 
worsen.  The veteran said he took painkillers and aspirins 
for headaches and other pain that masked the knee pain.  At 
his Board hearing, the veteran reported treatment at the VA 
medical center in Newington, Connecticut, from approximately 
early 1976 to 1991 and, thereafter, at a VA medical center in 
New York.  In the 1990's, the veteran saw Dr. N., an 
orthopedic surgeon, about his left knee.  In an August 2002 
written statement, the veteran stated that around the time of 
his physical in May 1975, he finished in fourth place in a 
six-mile marathon but would have finished in the top three if 
his knee was not giving out.  

In support of his claim, in August 2002, the veteran 
submitted copies of pages of medical literature from the 
Internet regarding knee problems.

II. Analysis

A. Veterans Claims Assistance Act

The appellant has requested service connection a left knee 
disorder.  Before addressing this issue, the Board notes 
that, during the course of this claim and appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, that in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.   The recent VA examination obtained in February 1999 
fulfills these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence had been obtained and considered and 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in an 
October 2001 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for a left knee 
disorder.  

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

According to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a left knee disorder.  Although the evidence 
shows that the veteran was diagnosed with chondromalacia, 
lateral tibial plateau, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident occurring
therein.

On the other hand, the record reflects that the first post-
service evidence of record of complaints of left knee pain is 
from 1986 and of a diagnosed left knee disorder is from 
approximately 1993, nearly 18 years after the veteran's 
separation from service.  Further, the veteran has given 
varying explanations to different examiners regarding his 
left knee pain.  In August 1986, he told a VA examiner that 
he hurt his knees in service while running and was kicked in 
the knees but, in September 1993, the veteran gave Dr. N. a 
history of left knee pain since 1973 when he stepped in a 
hole and his knee gave out in service.  However, in February 
1999, the veteran told a VA examiner his back and left knee 
were injured in 1973 when he stepped into a hole although a 
September 2000 record from Dr. S. includes a history of 
bilateral knee problems since active service and, in August 
2002, C.B., D.C., reported that the veteran gave a history of 
falling down a flight of stairs and injuring his back and 
left knee.  But, these conclusions were based upon a history 
provided by the veteran.  An opinion regarding the etiology 
of the underlying condition is no better than the facts 
alleged by the veteran and, when unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Dolan 
v. Brown, 9 Vet. App. 358, 363 (1996). In short, no medical 
opinion or other medical evidence relating the veteran's left 
knee disorder to service or any incident of service, or to a 
service-connected disability, has been presented.

The Board notes that, in his oral and written statements in 
support of his claim, veteran has repeatedly pointed to the 
May 1975 service medical record that describes his complaints 
of right knee pain, finding of loose knees and clinical 
impression of chondromalacia patella.  However, the Board 
observes again, that there is simply nothing in that record 
entry or any other service record, to reflect a diagnosed 
left knee disorder.  In fact, when examined for separation 
from service in September 1975, the examiner noted that the 
veteran's report of knee pain referred to his right knee for 
which exercise was recommended.  Moreover, postservice 
medical records do not show "loose" left knee; in fact, the 
ligaments were intact on VA examination in August 1986, and 
Dr. N. noted no instability when he examined the veteran's 
left knee in August 1993.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a left knee disorder related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993.  
Service connection for a left knee disorder is denied.

ORDER

Service connection for a left knee disorder is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

